This is a prosecution under the city ordinance, not under the state law. While a city ordinance may not go beyond the state law and make unlawful that which the legislature has not made so, yet it may extend only to certain things and leave uncovered other things which the state law forbids. Therefore, the question here is, did the appellant violate the city ordinance?
The majority wisely refrains from saying that one permitted by state law to treat disease may be forbidden to do so by city ordinance; and, in my judgment, no such holding could be justified. I therefore dissent. *Page 578